Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/11/2020.   
Claims 1-16 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (US 20150214865 A1) in view of YOSHIZAWA (JP 2011087449 A, IDS on 4/11/2019 of parent US application 15/767,416, see Machine translation from JP patent office).  
As for claim 1, ZHAO discloses an electric motor, comprising: 
a rotor assembly (2, Fig. 3) [0010], which rotates about a vertical center axis (shaft axis) extending in a vertical direction; 
a stator assembly (3), which is provided around the rotor assembly; 
a housing (4-6) [0019] inside of which the stator assembly is fixed (Fig. 4); and 
a bearing mechanism [0019], which rotatably supports the rotor assembly relative to the stator assembly; 
wherein the housing includes: 
a cylindrical wall portion (by 4, Figs. 1-4) [0044], the stator assembly being located inside of the cylindrical wall portion; 
a bottom (5) which is provided at a bottom vertical end of the cylindrical wall portion and which extends radially outward; and 
a cover plate (6) which is on one side of the stator assembly that is opposite to the bottom; 
wherein the cover plate is fixed to a radially inner side surface of the cylindrical wall portion and covers an opening of the cylindrical wall portion (by 4-6, Figs. 1-4); 
the bearing mechanism [0019, 0044] includes at least two bearings, one of the at least two bearings is supported by the cover plate and another one of the at least two bearings is supported by the bottom of the housing. 
ZHAO discloses (Figs. 3-4) the cover plate (6) includes at least one columnar projection (ribs as in Figs. 3-4) fixed on the cover plate and protruding away from the stator assembly, at least one grounding contact (GND, Fig. 6) of a controller (9) which drives and controls the electric motor on one side of the cover plate (6), and the controller (9) being electrically connected to a ground potential (GND).
ZHAO failed to explicitly disclose: (A) the cover plate is made of electrically conductive elements; (B) so that the at least one projection directly or indirectly contacts at least one grounding contact of a controller, and the controller is electrically connected to said ground potential through the housing.  
YOSHIZAWA discloses (A) the cover plate (7) is made of electrically conductive elements [0011-0012; refer Note 1]; (B) the at least one projection (7a) contacts, directly or indirectly, at least one grounding contact (13) of a controller (111) which drives and controls the electric motor on one side of the cover plate and the controller is electrically connected to a ground potential through the housing [0012].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings of ZHAO and YOSHIZAWA for electro-magnetic noise reduction.  
Note 1: YOSHIZAWA does not exactly describe “the cover plate is made of electrically conductive elements”.  However, YOSHIZAWA describes “The load-side bracket 7 is made of a conductive material [0011] and “the ground terminal of the ground board 111 and the anti-load bracket 7 are electrically connected [0012].  Claimed cover plate is the bracket 7.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the cover plate is made of electrically conductive elements.  

As for claim 2, ZHAO in view of YOSHIZAWA as combined teaches an electric motor according to claim 1, wherein YOSHIZAWA shows the at least one columnar projection includes a pin (screw 13 is considered as a pin)  which is inserted and fixed in an insertion hole (7a) of the cover plate.
As for claim 3, ZHAO in view of YOSHIZAWA as combined teaches an electric motor according to claim 2, wherein YOSHIZAWA shows the insertion hole penetrates into the cover plate in the vertical direction (non-hatched portion, Figs. 1-5).
 As for claim 14, ZHAO in view of YOSHIZAWA as combined teaches an electric motor assembly, comprising: the electric motor according to claim 1; wherein teaches a controller (9) which drives and controls the motor; a controller case (7) which covers at least a portion of the controller; wherein the controller is on the one side of the cover plate; and as combined with YOSHIZAWA teaches the at least one columnar projection directly or indirectly contacts at least one grounding contact of the controller and the controller is connected to a ground potential through the housing (refer claim 1 description). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of YOSHIZAWA, and in further view of Harden et al (US 6702592 B1).  
As for claim 7, ZHAO in view of YOSHIZAWA as combined does not teache an electric motor according to claim 1 wherein the at least one columnar projection is coated with a material which improves electrical conductance.  However, it is known in the art to coat with conductive material on the surface of contacts to improves electrical conductance.   As an example, Harden teaches (C.5, L.38-45) to coat with conductive material on the surface of contacts to improves electrical conductance.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Harden with that of ZHAO to improves electrical conductance.  

Allowable Subject Matter
Claims 4-6, 8-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
KAJIYAMA (US 20150180301 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834